PER CURIAM. This is an original action brought by the Supreme Court Committee on Professional Conduct. The underlying facts of this case are set out in In Re: Moyer, 343 Ark. 768, 37 S.W.3d 618 (2001) (per curiam). In that opinion, we granted the Committee’s petition and ordered Mr. Moyer to appear before this court on March 8, 2001, and show cause why he should not be held in contempt. Mr. Moyer subsequently notified the Supreme Court Clerk of a scheduling conflict and asked for a continuance of the hearing. This court granted the continuance and instructed Mr. Moyer to appear on March 22, 2001.  Attempts were made by the Arkansas State Police to serve Mr. Moyer with notice of the March 22 hearing, but they were unsuccessful. Apparently, Mr. Moyer had moved from his last-known address and had disconnected his telephone. Because Mr. Moyer was not properly served with notice of the last hearing, we hereby issue a new order that he appear before this court at 9:00 a.m., on April 5, 2001, for consideration of the relief requested by the Committee, including why he should not be held in contempt.  Pursuant to Section 5E(1) of the Procedures of the Arkansas Supreme Court Regulating Professional Conduct of Attorneys at Law, the attorney’s mailing address on record with this court’s clerk constitutes the address for service by mail. See Hogue v. Neal, 340 Ark. 250, 12 S.W.3d 186 (2000) (per curiam). It is the attorney’s responsibility to inform the clerk’s office, in writing and within a reasonable time, of any change of address. Id. We thus direct that service be attempted by mail, pursuant to Section 5E(2)(a), to Mr. Moyer’s mailing address that is on record with this court’s clerk. It is so ordered.